—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated July 31, 2000, which granted the plaintiff’s motion for renewal and, upon renewal, in effect, vacated a prior order of the same court, dated April 19, 2000, granting the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), and denied that motion.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the plaintiff’s motion for renewal (see, Matter of PKS Dev. Co. v Kahn Lbr. & Millwork Co., 187 AD2d 656). Further, there is a question of fact as to whether the plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d). Thus, summary judgment was properly denied to the defendant (see, Kominik v Rodriguez, 273 AD2d 358). Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.